I must respectfully dissent and state the reasons with limited elaboration. The board had the right to raise on appeal the issue of the commission's jurisdiction. In re Termination of Employmentof Pratt (1974), 40 Ohio St. 2d 107 [69 O.O.2d 512]; and Ludwig
v. Willoughby-Eastlake Bd. of Edn. (1983), 10 Ohio App. 3d 229.
In State, ex rel. Crockett, v. Robinson (1981), 67 Ohio St. 2d 363
[21 O.O.3d 228], the Supreme Court held that a civil service commission is an agency required to prepare and certify a complete record of proceedings as mandated by R.C. 119.12. With emphasis added, the court said, at 365:
"Failure of the agency to comply within the time allowed,shall, upon motion, cause the court to enter a finding in favorof the party adversely affected."
As to the third assignment of error claiming the appellee was required to show prejudice resulting from the failure to certify the record, it should be pointed out that the statute makes no reference to a demonstration of prejudice, and the case relied upon in the brief involved the "agency's omission of *Page 91 
items from the certified record." In the instant case no record was filed.
There is no authority for appellant's position on a due process deprivation as argued in the fourth assignment. Crockett v.Robinson, supra, specifically held that judgment must be entered in favor of the party adversely affected.
The judgment of the trial court should be affirmed.